Opinion issued September 29, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00474–CV




MHL HOMEBUILDERS L. L. C., Appellant

V.

HOPE LUMBER AND SUPPLY COMPANY, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 829,571




MEMORANDUM OPINIONAppellant MHL Homebuilders L.L.C. has neither established indigence, nor
paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record.  See
Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After
being notified that this appeal was subject to dismissal, appellant MHL Homebuilders
L.L.C. did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Bland.